Citation Nr: 0429955	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to the 
right thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from July 1943 to May 1946.  He was wounded in action 
on Iwo Jima.

The veteran was granted service connection for residuals of a 
shell fragment wound to the right thigh in a June 1946 rating 
decision and was assigned a 10 percent disability rating.  

In August 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his right thigh disorder.  In a January 2003 rating decision, 
the RO denied the claim, and the 10 percent rating was 
continued.  The veteran disagreed with the January 2003 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2003.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in October 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

Issues not on appeal

In a May 2004 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for glaucoma and 
claimed residuals of exposure to ionizing radiation.  To the 
Board's knowledge, the veteran has not  disagreed with the 
denial of the glaucoma or radiation claims.  Accordingly, 
those issues are not now within the Board's jurisdiction and 
they will be addressed no further in this decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement (NOD) initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case (SOC) is 
issued by VA].  

Issue to be remanded

In the May 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for arthritis of 
the right knee.  In a September 2004 VA Form 646 (and in 
again an October 2004 informal hearing presentation), the 
veteran's representative expressed disagreement with the RO's 
denial of service connection for arthritis of the right knee.  
This constitutes a timely NOD as to this issue and serves to 
initiate the appeal process.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).  For 
reasons that will be addressed in the REMAND section below, 
that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
 
As noted in the paragraph above, the procedures for 
perfecting an appeal with respect to the right knee issue 
have not been completed.  Therefore, it would be premature 
for the Board to address the issue in this decision.  In this 
connection, the Board does not believe that these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered].  That is, 
resolution of the matter of service connection for the right 
knee disability is not dependent upon the level of disability 
assigned the service-connected right thigh disability.  



FINDING OF FACT

The veteran's residuals of a shell fragment wound to the 
right thigh are manifested by complaints of pain and weakness 
of the right leg.  Objective clinical findings show that 
current residuals consist of a small residual scar and a 
small retained metallic particle at the back of the right 
thigh; there is no evidence of any adhesions or tenderness; 
and the wound is neurovascularly intact.  


CONCLUSION OF LAW

The criteria for a higher disability rating for residuals of 
a shell fragment wound to the right thigh have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.73, 
Diagnostic Code 5313 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the right thigh, 
currently evaluated as 10 percent disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected shell fragment residuals of 
the right thigh.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 rating decision, and by the May 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in December 2002, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter provided a 
description of the evidence not already of record that was 
needed to establish such entitlement.  The veteran was 
informed that a VA examination was needed and would be 
scheduled.  He was also informed that current VA and private 
treatment records would be helpful.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2002 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The RO 
also informed him that it would assist him in obtaining 
private records identified by him, and would arrange a VA 
examination. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2002 letter told the veteran to provide "The 
name of the person, agency (including VA Medical Centers), or 
company who has any relevant records; the address of this 
person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records.  Complete, sign and 
return the enclosed VA Form 21-4142, 'Authorization for 
Release of Information' for any non VA Medical Center."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the December 2002 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"Tell us about any additional information or evidence that 
you want us to try and get for you"  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that December 2002 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in January 2003, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, and the veteran was afforded a VA examination in 
December 2002.  The veteran also submitted private medical 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The Board notes that the veteran and his representative have 
pointed to two alleged failures with respect to the RO's 
development of this claim, and specifically requested in the 
October 2004 informal hearing that the claim be remanded to 
correct these problems.  

First, the representative stated that, with the exception of 
dental records and a discharge examination, the veteran's 
service medical records had not been obtained, and the RO had 
not made adequate attempts to correct this problem.  

However, the Board has reviewed the veteran's VA claims 
folder and finds that the service medical records are in fact 
in the claims folder and appear to be substantially complete.  
Those records contain, as well as the report of the 
separation physical examination, the service entrance 
examination, medical reports showing extensive treatment for 
headaches in late 1943 and treatment for a shell fragment 
wound to the right thigh in February 1945.  The latter 
records are obtained in an envelope which was evidently 
overlooked by the veteran's representative. 

There is no indication that additional service medical 
records exist.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
Moreover, the Board's inquiry involves not so much what 
occurred in service (which is in fact medically documented) 
by the current level of the veteran's service-connected 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

Second, in his March 2003 NOD, the veteran generally disputed 
the findings of the December 2002 examiner.  However, he did 
not point to any deficiencies in the examination that would 
lead the Board to conclude that the examination was 
inadequate for rating purposes.  Moreover, the veteran is not 
contending that his disability has become worse since the 
December 2002 examination.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  
  
The fact that the examiner's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
neither the veteran nor his representative are competent to 
comment on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board rejects the request that another examination be 
scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits as to this issue.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2004).

Specific schedular criteria

Diagnostic Code 5313 deals with Muscle Group XIII function. 

The function of these muscles are as follows: 

Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint. The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus. 

Muscle disability under this provision is evaluated as 
follows:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected shell fragment wound of the right thigh, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5313 (2004) [muscle injury, 
Muscle Group XIII].  He essentially contends that the current 
muscle and tissue residuals of a shell fragment wound to the 
right thigh are more severe than is contemplated by the 
currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to flesh residuals of a 
shell fragment wound to the right thigh, the veteran has been 
diagnosed with arthritis of the right knee, for which service 
connection has been denied.  [The matter of the veteran's 
claim of entitlement to service connection for right knee 
arthritis is dealt with elsewhere in this decision.]

The Board may compensate the veteran only for service-
connected disability.    However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether the veteran's right 
knee arthritis contributes to the veteran's overall level of 
right lower extremity symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms.  

As will be discussed in more detail below, the December 2002 
VA examiner found that the current residuals of the shell 
fragment wound consist of a small residual scar and a small 
retained metallic particle.  The examiner did not find any 
other residual impairment.  Accordingly, the Board believes 
that the evidence of record adequately distinguishes between 
the service-connected shell fragment wound residuals and the 
non service-connected right knee arthritis.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  

The veteran has consistently been rated by the RO under 
Diagnostic Code 5313, which pertains to injuries to Muscle 
Group XIII.  It does not appear that the medical evidence at 
the time of the veteran's injury specifically identified the 
muscle group involved.  Those records generally refer to a 
fragment in the right thigh.  However, the December 2002 VA 
examiner found that Muscle Group XIII was in fact the group 
involved.  

Accordingly, the Board finds that, given the rating history 
in this case and the clear identification of Muscle Group 
XIII in the medical evidence, Diagnostic Code 5313 is the 
most appropriate Diagnostic Code to apply with respect to 
this issue.  The veteran has not contended otherwise.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
 
The veteran's service-connected shell fragment wound is 
currently rated 10 percent disabling.  To warrant the next 
higher 30 percent rating, the evidence must show that the 
veteran's residuals of a shell fragment wound to the right 
thigh are productive of a level of disability that is 
moderately severe.  

Muscle disability is considered to be moderately severe if 
certain enumerated factors are approximated.  First, a muscle 
disability is considered moderately severe if it results from 
a through and through or deep penetrating wound by a small 
high velocity missile or large low-velocity missile, with 
evidence of debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  

In the veteran's case, it does not appear that any of these 
factors are met or approximated.  The evidence pertinent to 
service does not show a through and through or deep 
penetrating wound.  An x-ray taken in July 1950 shows a 
single moderate size metallic fragment lying within the soft 
tissue of the thigh.  The December 2002 VA examiner noted 
that the wound is mainly skin deep, with a small retained 
shell fragment beneath the skin surface.  There is no 
evidence of debridement as indicated by the decision to leave 
the fragment in place.  There is no evidence of prolonged 
infection following the injury.  The service medical records 
do not mention any complications resulting from the injury.  
They reflect that the veteran was treated aboard ship for 
approximately six days following his injury and was then 
returned as fit for duty.  

There is no evidence of sloughing of soft parts or 
intermuscular scarring.  The July 1950 VA examiner noted an 
essentially negative examination with the exception of the 
fragment noted on x-ray and what was described as a minute 
scar on the posterior aspect of the right thigh.  Similarly, 
the separation examination was silent as to any disability 
resulting from the wound-which was noted only by history on 
the examination.  

The regulations also provide that evidence of a moderately 
severe muscle injury includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  As noted above, the veteran's 
service medical records show that he was treated for 
approximately six days and then returned to duty.  This is 
certainly not a prolonged period, and there is no evidence of 
any subsequent complications during the remainder of the 
veteran's service.  

Evidence of a moderately severe muscle injury also includes 
consistent complaints of the cardinal signs and symptoms of 
muscle disability.  38 C.F.R. § 4.56 (2004).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  

The Board finds it significant that, following the injury 
noted in service, there is no further complaint of symptoms 
either in the service medical records or at separation from 
service.  Moreover, after service connection was established 
in 1946, there appears to be no further complaint from the 
veteran until he filed his increased rating claim in 2002, 
more than 55 years later.  It is conceded that the veteran 
currently complains of symptoms such as weakness and pain; 
however, these complaints are not objectively supported as 
being associated with his shell fragment wound.  In any 
event, the record simply does not show that he has complained 
"consistently" of symptoms associated with the right thigh 
injury.

With respect to evidence of inability to keep up with work 
requirements, the veteran, who is now 79 years of age, has 
not asserted such inability and has submitted no evidence of 
current work requirements or that he is currently employed.  

Objective evidence of a moderately severe muscle disability 
also includes entrance and (if present) exit scars that 
indicate a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  38 
C.F.R. § 4.56 (2004).  In the veteran's case, there appears 
to be no exit scar present, as the metallic fragment is 
retained below the skin.  The entrance wound was described as 
'minute" by the July 1950 examiner, and in the most recent 
December 2002 examination, it was described as a small 2 mm 
diameter size scar on the posterior thigh, without any 
adhesions or any tenderness.  Neurovascular status is intact.  
The surface is described as smooth and there is no tissue 
loss.  

Finally, the objective evidence of a moderately severe muscle 
disability includes impairment of strength and endurance in 
comparison to the sound side.  
38 C.F.R. § 4.56 (2004).  This appears to be a situation 
where the veteran's complaints are not borne out in the 
objective evidence.  The December 2002 examiner noted that 
the veteran walks well with normal heel-toe gait.  He was 
noted to have full range of motion of his knee without any 
pain.  The veteran contested these findings in his notice of 
disagreement.  Although the veteran is competent to report 
his symptoms and the Board has no reason to doubt his 
credibility, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which, as 
indicated above, demonstrates only a small residual scar and 
a small retained metallic particle at the back of the right 
thigh, with no evidence of any adhesions or tenderness, 
outweighs the veteran's statements.  In that connection, it 
is noted that the veteran has another impairment of the right 
lower extremity, arthritis of the right knee.  The veteran is 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board notes in passing that the veteran has made 
assertions with respect to claimed exposure to ionizing 
radiation and its effects on his service-connected right 
thigh disorder.  Essentially, he contends that such claimed 
exposure has exacerbated his right thigh symptomatology 
beyond what is shown on objective examination.  
[As noted in the Introduction, a claim based on exposure to 
ionizing radiation was denied by the RO and has not been 
appealed.]  As noted above, the veteran is not competent to 
attribute symptoms to a particular cause.  His opinion as to 
the source of his complaints is therefore neither competent 
or probative.  In any event, as discussed above the Board has 
taken into consideration the veteran's complaints concerning 
his service-connected disability and has found them to be 
outweighed by the clinical evidence of record.

For the same reasons discussed with respect to a 30 percent 
rating, the Board finds that the veteran's right thigh 
disorder does not meet the requirements for a  40 percent 
rating, i.e., that his shell fragment wound residuals of the 
right thigh are productive of severe impairment.  


De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  As noted above, 
the veteran has arthritis of the right knee that is not 
service connected.  There is no indication from any of the 
objective medical evidence that the veteran's service-
connected shell fragment wound residuals impair his knee 
motion or that of any other joint.  The December 2002 
examiner described the current residuals as consisting of a 
small scar and a small retained metal particle.  Moreover, 
the examiner found full range of motion of the right knee, 
without any pain.  

In short, the Board can identify no manifestations of the 
veteran's service-connected right thigh disability which 
would allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40 and 4.45 (2004).  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).

The Board has explored the possibility of whether the 
veteran's scar should be rated separately from his muscle 
injury.  However, the most recent examination shows only a 
small 2 mm diameter scar, mainly skin deep, that is pale 
looking, and without any adhesions or any tenderness.  The 
surface is described as smooth and there is no tissue loss.  
On the basis of such findings, a compensable disability 
rating is not warranted under any of the diagnostic codes 
related to scars.  The Board notes that it has considered 
both versions of the schedule for rating skin disabilities, 
effective prior to and after August 2002.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2004).  See also VAOGCPREC 7-
2003.



As has been noted in the Introduction, in a September 2004 VA 
Form 646 and in an October 2004 informal hearing 
presentation, the veteran through his accredited 
representative disagreed with a May 2004 RO decision which 
denied service connection for right knee arthritis on both a 
direct and as secondary to the service-connected shell 
fragment wound of the right thigh.  There is no evidence of 
record that right knee arthritis is part and parcel of the 
service-connected shell fragment wound.  Indeed, the veteran 
does not appear to contend that such is the case.  Rather, 
through his representative, he has clearly presented a claim 
of entitlement to secondary service connection.  Compare 
38 C.F.R. §§ 4.25 and 3.310 (2003).  Accordingly, Esteban 
considerations are not for application with respect to right 
knee arthritis.

The issue of the veteran's entitlement to service connection 
for right knee arthritis will be addressed in the REMAND 
portion of this decision which follows.  The Board intimates 
no opinion, legal or factual, as to the outcome warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a shell 
fragment wound of the right thigh.  The benefit sought on 
appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased disability 
rating for his residuals of a shell fragment wound to the 
right thigh is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to service connection for a right knee 
disorder.

As discussed elsewhere in this decision, the RO's May 2004 
decision included a denial of service connection for a right 
knee disorder, claimed as arthritis of the right knee.  
Written argument presented by the veteran's representative 
clearly indicates the veteran's disagreement with the RO's 
decision.  The Board interprets the September 2004 VA Form 
646 as a NOD, timely filed in response to the May 2004 rating 
decision.  The record does not reflect that a SOC has been 
issued by the RO or that the veteran has indicated a desire 
to terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a NOD is filed, but a SOC 
has not been issued, the Board must remand the claim to VBA 
to direct that a SOC be issued.  

The veteran's representative has requested that the case be 
remanded to obtain a medical opinion as to a relationship 
between the veteran's right knee arthritis and his service-
connected shell fragment wound of the right thigh.  However, 
a medical opinion on this question was in fact obtained in 
December 2002, and that report is of record.  Therefore, 
under the circumstances presented in this case, a remand for 
an additional examination and opinion would serve no useful 
purpose because such examination is not "necessary".  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As discussed below, the veteran and his representative are 
free to submit medical opinion evidence on this question 
while this case is in remand status. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue a SOC pertaining to the 
issue of entitlement to service 
connection for a right knee disorder, and 
in connection therewith, provide the 
veteran with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

